      Case 3:18-cv-00206-RCJ-WGC Document 37 Filed 12/22/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF NEVADA

CARLOS RUIZ,                         )                3:18-cv-00206-RCJ-WGC
                                     )
                        Plaintiff,   )                MINUTES OF THE COURT
        vs.                          )
                                     )                December 22, 2020
ROMEO ARANAS, et al.,                )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:        KAREN WALKER            REPORTER:        NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

        Before the court is Plaintiff’s “Motion for Extension of Time to File Reply to Preliminary
Injunction” (ECF No. 36).

       Good cause appearing, Plaintiff’s “Motion for Extension of Time to File Reply to
Preliminary Injunction” (ECF No. 36) is GRANTED. Plaintiff shall have to and including
January 22, 2021, in which to file his reply to the motion for preliminary injunction (ECF No.
30).

       IT IS SO ORDERED.

                                             DEBRA K. KEMPI, CLERK
                                             By:        /s/______________________
                                                    Deputy Clerk
